Appeal from two orders of the Kings County Surrogate’s Court. Order denying motion of administratrix to be relieved of the obligations of a stipulation of settlement, and granting cross motion of respondents to vacate a so-called notice of inquiry and to compel administratrix to comply with the terms of the stipulation of settlement, affirmed, without costs. Order directing administratrix to comply with a stipulation of settlement by performance of certain acts, affirmed, without costs. No opinion. Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.